Order filed, April 10, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00094-CV
                                 ____________

                          JAMES STEARNS, Appellant

                                         V.

   LISA MARTENS AND STEARNS POOLS AND SPAS, INC., Appellee


                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 09-DCV-169484


                                     ORDER

      The reporter’s record in this case was due March 8, 2013. See Tex. R. App.
P. 35.1. On March 11, 2013, this court granted the court reporters request for
extension of time to file the record until April 8, 2013. To date, the record has not
been filed with the court. Because the reporter’s record was not filed within the
time prescribed in the first request, the court GRANTS your second request and
issues the following order.
       We order Mindy Hall, the official court reporter, to file the record in this
appeal on or before May 8, 2013. No further extension will be entertained
absent exceptional circumstances.        The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). If Mindy Hall does not timely file the record as ordered, the Court may
issue an order directing the trial court to conduct a hearing to determine the reason
for the failure to file the record.



                                      PER CURIAM